Exhibit 4.1 TAX BENEFITS PRESERVATION PLAN dated as of August 13, 2009 between CIT Group Inc. and The Bank of New York Mellon, Rights Agent TABLE OF CONTENTS Page Section 1. Certain Definitions 1 Section 2. Appointment of Rights Agent 7 Section 3. Issuance of Rights Certificates 7 Section 4. Form of Rights Certificates 9 Section 5. Countersignature and Registration 10 Section 6. Transfer, Split-Up, Combination and Exchange of Rights Certificates; Mutilated, Destroyed, Lost or Stolen Rights Certificates 11 Section 7. Exercise of Rights; Purchase Price; Expiration Date of Rights 12 Section 8. Cancellation and Destruction of Rights Certificates 14 Section 9. Reservation and Availability of Capital Stock 14 Section 10. Preferred Stock Record Date 16 Section 11. Adjustment of Purchase Price, Number and Kind of Shares or Number of Rights 16 Section 12. Certificate of Adjusted Purchase Price or Number of Shares 24 Section 13. Consolidation, Merger or Sale or Transfer of Assets Cash Flow or Earning Power 25 Section 14. Fractional Rights and Fractional Shares 27 Section 15. Rights of Action 28 Section 16. Agreement of Rights Holders 29 Section 17. Rights Certificate Holder Not Deemed a Stockholder 30 Section 18. Concerning the Rights Agent 30 Section 19. Merger or Consolidation or Change of Name of Rights Agent 31 Section 20. Rights and Duties of Rights Agent 31 Section 21. Change of Rights Agent 34 Section 22. Issuance of New Rights Certificates 35 Section 23. Redemption and Termination 35 Section 24. Exchange 36 Section 25. Notice of Certain Events 38 Section 26. Notices 39 Section 27. Supplements and Amendments 40 Section 28. Successors 40 i Section 29. Determinations and Actions by the Board of Directors, etc. 40 Section 30. Benefits of this Agreement 41 Section 31. Severability 41 Section 32. Governing Law 41 Section 33. Counterparts 42 Section 34. Descriptive Headings 42 Section 35. Force Majeure 42 EXHIBITS Exhibit A Form of Certificate of Designation Exhibit B Form of Rights Certificate Exhibit C Form of Summary of Rights ii TAX BENEFITS PRESERVATION PLAN TAX BENEFITS PRESERVATION PLAN, dated as of August 13, 2009 (the “Agreement”), between CIT Group Inc., a Delaware corporation (the “Company”), and The Bank of New York Mellon, a New York banking corporation, as Rights Agent (the “Rights Agent”). W I T N E S S E T H WHEREAS, on July 31, 2009 (the “Rights Dividend Declaration Date”), the Board of Directors of the Company authorized the Pricing Committee to exercise all of the powers of the Board of Directors in connection with pricing of the
